EXHIBIT 10.49
 
Second Amendment
To
Change of Control and Severance Benefits Agreement


This Second Amendment (the “First Amendment”) to Change of Control and Severance
Benefits Agreement is made this 6h day of April, 2009, by and between ImageWare
Systems, Inc., a Delaware corporation (the “Company”), on the one hand, and
David Harding, Vice President of Engineering and Chief Technical Officer, on the
other hand (the “Executive”).  
                    
WHEREAS, the Company and the Executive entered into a Change of Control and
Severance Benefits Agreement dated as of May 21, 2007 which was
then  subsequently amended on the 27h day of September, 2008 (the “Severance
Agreement”); and


WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and


WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Severance Agreement, the
parties do hereby agree that the Severance Agreement is hereby amended as
follows:


Section “2. Term of Agreement”  strike the language “continue until June 30,
2009” and replace it with “continue until December 31, 2009”.








_________________________________                                                             _________________________________
 
ImageWare Systems,
Inc.                                                                                           
 David Harding

